Citation Nr: 0824237	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-06 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for endocarditis.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for left ear hearing 
loss.

4. Whether new and material evidence has been received to 
reopen a claim of service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse
ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1951 to October 1951.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2005 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claims file is now in the jurisdiction of the Chicago, 
Illinois RO.  In March 2008, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the veteran's claims file.  At the Travel 
Board hearing, the undersigned granted a request to hold the 
case in abeyance 90 days for the submission of additional 
evidence.  38 C.F.R. § 20.709.  That period of time has 
lapsed and no additional evidence was received.  Hence, the 
claim will be considered based on the current record.  In 
April 2008, the Board granted a motion to advance this case 
on the Board's docket due to the appellant's advanced age. 

The issues of service connection for endocarditis and for 
tinnitus are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


FINDINGS OF FACT

1. A left ear hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current left ear hearing loss disability is related 
to his service or to any event therein.

2. An unappealed April 1952 rating decision denied service 
connection for otitis media, right with defective hearing, 
finding that such disability pre-existed, and was not 
aggravated by, the veteran's service.  

3. Evidence received since the April 1952 rating decision 
does not tend to show that the veteran's right ear hearing 
loss either did not pre-exist service or increased in 
severity during/was aggravated by service; does not relate to 
the unestablished facts necessary to substantiate the claim 
of service connection for right ear hearing loss; and does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1. Service connection for left ear hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).

2. New and material evidence has not been received, and the 
claim of service connection for right ear hearing loss may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A September 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  It also instructed him that new 
and material evidence was required to reopen his claim of 
service connection for right ear hearing loss; explained what 
new and material evidence meant; outlined what evidence was 
needed to substantiate the claim; and specifically advised 
him that for evidence to be considered new and material, it 
would have to show that his preexisting right ear hearing 
loss was aggravated by service.  This notice complied 
substantially with the notice requirements for claims to 
reopen in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran has had ample opportunity to respond/ supplement the 
record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While he was not advised of the 
criteria for rating hearing loss, or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claims are allowed.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in June 
2005.  The veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Left ear hearing loss.

The veteran's SMRs show that on January 1951 service entrance 
examination, whispered voice hearing was normal bilaterally.  
In March 1951, he complained of bilateral earaches and 
reported that his ears had bothered him all his life.  
Purulent drainage from the right ear due to infection of the 
tympanic membrane was diagnosed.  Subsequent SMRs continued 
complaints of ear troubles.  In September 1951, the veteran 
reported that he had had a bilateral ear infection at age 12, 
and was referred to a specialist due to impaired hearing in 
high school.  Discharge from his left ear cleared up 
eventually, but persisted in his right ear.  Otitis media, 
chronic suppurative, was diagnosed, and it was found to 
preexist service with no aggravation while on duty.  As a 
result of these findings, in October 1951, the veteran 
received a medical discharge from service.  His service 
separation examination report showed diagnoses of otitis 
media, suppurative, right; otitis media, chronic, non-
suppurative, left; and posterior perforation, right drum.  
Ear trouble that existed prior to enlistment was also noted.

On March 1952 VA examination, the veteran reported having ear 
trouble as a child; his right ear had been runny ever since 
grade school while his left ear ached but did not run.  
Chronic otitis media, suppurative, right, and chronic otitis 
media, non-suppurative, left, was diagnosed.  Hearing for 
ordinary conversation was 8 feet in both ears.  

On June 2005 VA audiological evaluation, puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
50
55
55
LEFT
60
65
90
85
80

Speech audiometry revealed speech recognition ability of 66 
percent in the right ear and 8 percent in the left ear; these 
scores were believed to be depressed from their true 
potential as the veteran was frequently hesitant to provide 
his best response.  The veteran complained of left ear 
hearing loss, though he stated he benefits from the use of a 
hearing aid in his right ear.  He reported perforating his 
left ear tympanic membrane while in service, experiencing 
pains in his ears, and being exposed to noises from rifles 
and tank guns.  Preservice noise exposure included two years 
of factory work.  Postservice noise exposure included almost 
46 years of factory work during which ear protection was not 
required until approximately two years prior to his 
retirement.  Recreational noise exposure included hand power 
tools.  Moderately severe rising to moderate sensorineural 
hearing loss was diagnosed in the right ear while moderately 
severe to severe sensorineural hearing loss was diagnosed in 
the left ear.  The examiner reviewed the claims file in 
conjunction with the examination and noted the veteran's in-
service ear troubles.  Based upon her review, she opined, 
"Although some identification of abnormal hearing upon 
discharge from the military was noted with an informal 
assessment and suggested hearing within normal limits using 
the whispered voice test upon Enlistment, it is also well 
documented that this veteran had a long history of chronic 
suppurative otitis media in the right ear.  This was 
documented to have been present prior to his Enlistment and 
not aggravated by his military service as signed in an 
application for discharge by this veteran on 10/01/51.  
Repeated reference to the right ear tympanic membrane 
perforation and active drainage throughout the [SMR] was also 
noted.  This veteran however currently reports left ear 
[tympanic membrane] perforation and trauma to the left ear 
from tank gunfire during his military service.  This however 
was not able to be substantiated in any [SMR] note.  A 
subsequent lengthy occupational history of factory noise 
exposure for a total of over 45 years was also described by 
[him].  It is therefore believed less than likely that the 
hazardous military noise exposure contributed significantly 
to the current sensorineural hearing loss which is 
significantly worse in the left ear."

At his March 2008 Travel Board hearing, the veteran testified 
that he perforated his left ear tympanic membrane in service, 
causing him to have chronic leakage in his left ear.  He also 
testified that when he was employed as a repairman at a 
factory for washing machines he wore ear plugs all the time.

It is not in dispute that the veteran now has a left ear 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  It is also not in dispute that he 
experienced ear problems in service and was separated from 
service as a result of his chronic otitis media.  What he 
must still show to establish service connection for his left 
ear hearing loss is that the current disability is related to 
his service/hearing problems therein.  There is nothing in 
the record that suggests a relationship between the veteran's 
current left ear hearing loss disability and his service.

Significantly, the veteran's available SMRs, including his 
separation examination report contain no specific mention of 
left ear hearing loss.  Consequently, service connection for 
left ear hearing loss on the basis that such disability 
became manifest in service and persisted, is not warranted.  
Also, there is no medical evidence showing that left ear 
sensorineural hearing loss was manifested in the first post-
service year; therefore, there is no basis for considering 
(and applying) the 38 U.S.C.A. § 1112 chronic disease 
presumptions (for sensorineural hearing loss as an organic 
disease of the nervous system).  

On June 2005 VA examination, moderately severe to severe 
sensorineural hearing loss in the left ear was diagnosed.  
The examiner noted the veteran's complaint that he had 
perforated his left tympanic membrane in service, but stated 
this could not be substantiated by his SMRs.  She also noted 
the veteran's lengthy occupational history of factory noise 
exposure, and opined, "[It is] less than likely that the 
hazardous military noise exposure contributed significantly 
to [his] current sensorineural hearing loss which is 
significantly worse in the left ear."  She based this 
opinion on a review of the claims file and her examination of 
the veteran.  As this opinion was by an audiologist (who by 
virtue of her training/experience would be qualified to 
provide it) and included an explanation of the rationale for 
the opinion, it has substantial probative value.  And because 
there is no competent evidence to the contrary, the opinion 
is persuasive.  

The veteran's own statements relating his current left ear 
hearing loss to his service are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the absence of competent evidence of a nexus between the 
veteran's current left ear hearing loss and his service, the 
preponderance of evidence is against this claim.  
Accordingly, service connection for left ear hearing loss 
must be denied.

New and material evidence - right ear hearing loss.

An April 1952 rating decision denied the veteran's claim of 
service connection for otitis media, right with defective 
hearing essentially because the record established it 
preexisted service without aggravation in service.  See 
Analysis April 1, 1952 rating decision.  The veteran did not 
appeal this decision.  Accordingly, it is final.  38 U.S.C.A. 
§ 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-
80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence of record in April 1952 consisted of SMRs and a 
March 1952 VA examination, as previously discussed above.  

Evidence received since the April 1952 rating decision 
includes VA outpatient treatment records from August 2002 to 
December 2005 showing that in March 2003 and September 2003 
the veteran complained of right ear pain, and a June 2005 VA 
examination, as previously discussed above.  At his March 
2008 Travel Board hearing, the veteran testified that, while 
in service, he could hear "pretty good" out of his right 
ear, though there was a little ringing in it.  Postservice 
his right ear hearing has been helped by the use of a hearing 
aid.

As the April 1952 rating decision had denied service 
connection for right ear hearing loss on the basis that such 
disability pre-existed, and was not aggravated by, his 
service, for evidence to address the unestablished facts 
necessary to substantiate the claim (and be new and 
material), it would have to tend to either show that right 
ear hearing loss did not pre-exist service or show that it 
increased iu severity in (was aggravated by) his service.  

No evidence received since the April 1952 rating decision 
addresses the two unestablished facts noted above.  
Essentially, the additional pertinent evidence consists of a 
June 2005 VA examiner's opinion noting that the veteran had a 
long history of chronic suppurative otitis media in the right 
ear prior to service, and had lengthy occupational noise 
exposure postservice, and relating his current right ear 
hearing loss to the postservice occupational noise exposure.  

As no additional evidence received since the April 1952 
rating decision addresses the unestablished facts necessary 
to substantiate the claim of service connection for right ear 
hearing loss, the additional evidence received does not raise 
a reasonable possibility of substantiating such claim, and is 
not material.


ORDER

Service connection for left ear hearing loss is denied.

The appeal to reopen a claim of service connection for right 
ear hearing loss is denied.


REMAND

The veteran's SMRs reveal that in October 1951, he was called 
for a supplementary examination because of X-rays reporting 
abnormal heart shadows.  His history revealed nothing that 
would be suggestive for present or past heart disease.  On 
examination, his heart was normal, and it was determined that 
no further investigation was warranted.

Private treatment records from Memorial Medical Center and 
W.P., M.D., reflect that in September 1999, the veteran's 
medical problems included critical stenosis of the proximal 
left anterior descending artery not amenable to angioplasty, 
positive nuclear medicine scan for reversible ischemia in the 
territory of the left anterior descending artery, and recent 
discovery, carcinoma of the prostate.  He underwent coronary 
artery bypass grafting.  

VA outpatient treatment records from August 2002 to December 
2005 note that the veteran has a past medical history 
inclusive of coronary atherosclerosis and coronary artery 
disease.  

The veteran has not been afforded a VA compensation and 
pension examination for endocarditis.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation is enough to satisfy the "low threshold" 
requirement that a disability "may be associated" with 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
As noted, X-rays taken during service showed the veteran had 
abnormal heart shadows.  He also has a current heart 
disability.  Hence, the "low threshold" standard of 
McLendon is met and an examination for a medical advisory 
opinion is indicated.  

Regarding tinnitus, on June 2005 VA audiological evaluation, 
the veteran denied any significant current tinnitus; 
therefore, the examiner did not proffer an opinion as to the 
etiology of any such disability.  At the March 2008 Travel 
Board hearing, the veteran testified that he has had ringing 
in his ears since 1951 (when he was separated from service).  
He explained that he probably denied having tinnitus on June 
2005 VA examination because he did not have any ringing at 
that time.  

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  

The Court has held that credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation is enough to satisfy the "low threshold" 
requirement that a disability "may be associated" with 
service.  McLendon, supra.  The Court has also found that a 
veteran is competent to provide testimony of experiencing 
ringing in the ears, since the symptom is capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  The record contains complaints of tinnitus, evidence 
of noise exposure during service, and credible lay statements 
that the veteran experienced ringing immediately following 
his discharge from service.  Hence, the "low threshold" 
standard of McLendon is met and an examination for a medical 
advisory opinion is indicated.  

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the veteran 
to be examined by a cardiologist to 
determine the nature and likely etiology 
of his current heart disability, to 
include any coronary atherosclerosis and 
coronary artery disease.  The examiner 
should examine the veteran, review his 
claims file, and provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or better probability) that the 
veteran has a heart disability that is 
related to his service, and specifically 
to the abnormal heart shadows noted on X-
rays therein.  The examiner should explain 
the rationale for the opinion given.

2. 	The RO should also arrange for the 
veteran to be examined by an 
otolaryngologist to determine the likely 
etiology of his tinnitus.  The examiner 
should examine the veteran, review his 
claims file, and provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or better probability) that the 
veteran has tinnitus that is related to 
his service, and specifically to noise 
trauma therein.  The examiner should 
explain the rationale for the opinion 
given.
3. 	The RO should then re-adjudicate 
these claims.  If either remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


